DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the needle" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Two needles (one for each insertion tool) are previously recited. For examination, the examiner considers “the needle” in line 15 to refer to the needle of the second insertion tool.
Claim 17 recites “the first extension portion passing through an obturator foramen” in lines 7-8. This is indefinite because the claim previously recited “attaching one of the first or second extension portion to the first insertion tool, and passing one of the first or second extension portion between the medial incision and an external location adjacent the obturator foramen” (emphasis added) and thus was not limited to only the first extension portion.
Claim 18 recites “an obturator foramen” in line 3. It is unclear if this is the same obturator foramen already recited in claim 17. 
Claims 21-25 and 27-30 incorporate the indefinite subject matter of at least one of claims 16-18 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-18, 24, 25, and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (US 2004/0087970 A1) in view of Claren (US 5899909).
Claim 16: Chu discloses an assembly for treating urinary incontinence in a patient, the assembly comprising: 
an implant 11 including a tissue support portion 95/99 (fig. 19); 
a first extension portion 100a and a second extension portion 100b, each of the first extension portion and the second extension portion being coupled to the implant (fig. 19; sling 95 may or may not include sleeve 99 and each end of the sleeve (or sling 95 if 
a first insertion tool 90a or 90b including a small-diameter needle 92a or 92b (the term “small” is not limited to any particular size in the claim; any needle could read on the limitation “small diameter needle” since any needle could be considered small relative to something else) having a proximal end portion and a distal end portion defining a needle tip (figs. 17-18 and 81A), the first insertion tool includes an aperture (circle “A” at the distal tip of each insertion tool illustrated, including in figs. 17-18, indicates the tip may include one or more of the connectors illustrated in the figures that follow [0154]; at least figs. 22A-32B, 60-62, 63C, 66A-67B show connectors comprising an aperture in the insertion tool), the first extension portion being coupled to the first insertion tool (circle “B” at the end of each implant illustrated, including in fig. 19, indicates the implant ends may include one or more of the tabs/dilators/connectors illustrated in the figures that follow for connecting to insertion tools [0195]; at least figs. 22C-D, 23, 37A-B, 60, 65B, 66A-B, and 67B show the connectors coupled to the insertion tool) the needle having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to an obturator foramen (figs. 17-18 and 81A; [0188 and 0391-392]), the first insertion tool having a first curved portion curving in a first direction and second curved portion curving in a second direction different than the first direction (either the “C” shape in figs. 17 and 81A or the helical shape in fig. 18 have this structure). 
With respect to figs. 17-18 and 81A, Chu only mentions one insertion tool, however Chu discloses several other embodiments where multiple insertion tools are provided (such as in 
Chu, as modified above, fails to disclose the proximal end portion of the second insertion tool includes the aperture configured to be coupled to the second extension portion. However, Claren discloses a sling implant insertion tool including a small-diameter needle 21A having a proximal end portion and a distal end portion defining a needle tip 22 (fig. 1), the proximal end portion of the insertion tool including an aperture 27 or other connection mechanism configured to be coupled to the end of a sling implant (figs. 1, 3, 4, and col. 3, lines 34-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the aperture in the system of Chu at either the distal end (as in Chu) or the proximal end (as in Claren) as both locations would still allow a user to insert the sling in substantially the same way (by connecting the extension portion to the insertion tool needle shaft and guiding the insertion tool needle shaft through the desired tissue path). The specific location of the aperture on the insertion tool does not materially affect the functionality or operation of the device and selection of one location over another amounts to mere rearrangement of parts 
Claim 17: Chu, as modified in view of Claren, as applied to claim 16 above, discloses providing the assembly according to claim 16. Chu further discloses:
creating a medial incision 966a in the patient, 
dissecting from the medial incision to tissue below a urethra (inherent when implanting a sling beneath the urethra through a vaginal incision), 
placing the tissue support portion to support the urethra
attaching the first extension portion to the first insertion tool, and
passing the first extension portion between the medial incision and an external location adjacent to an obturator foramen, the first insertion tool and the extension portion passing through the obturator foramen (figs. 81A-B and [0005 and 0392-393] describe all of the steps recited; it is noted that the order of the steps is not limited to only the order in which the steps are listed in the claim, therefore Chu is considered to read on these steps even though Chu describes attaching the first extension portion to the first insertion tool before placing the tissue support portion to support the urethra).
Claim 18: Chu further discloses:
inserting an end of the first insertion tool at a medial incision; 
advancing the needle of the first insertion tool toward an obturator foramen and through the obturator foramen; and 
advancing the first insertion tool through an exit point at external skin tissue adjacent to the obturator foramen (“the operator can reverse the direction in the trans-obturator approach by starting from a vaginal incision and tunneling through the 
Claim 24: According to Applicant’s specification, a tip sharp enough to pierce tissue is defined as a tip that has a radius of curvature of no greater than 0.015 inches (p. 28, lines 23-25). Chu discloses the insertion tool needle may have a pointed tip 26 at the distal end 24 designed for percutaneous punctuation and/or advancing through tissue [0155]; “percutaneous punctuation” is equivalent to piercing tissue, therefore the needle of Chu is considered to have a radius of curvature at a tip at one end of the distal end portion of the needle that is less than 0.015 inches.
Claim 25: as disclosed with respect to claim 24, the tip of the needle of the insertion tool in the system of Chu, as modified by Claren, is pointed and configured to pierce tissue, and therefore is considered to have a radius of curvature of less than 0.015 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tip with an even smaller radius of curvature, such as less than 0.010 inches, as such would result in even sharper tips that can more easily penetrate through tissue.
Claim 27: Chu discloses coupling the second extension portion to the insertion tool by a mechanical connector (for example, fig. 33 and [0227-229] show and describe connector 186). 
Claims 28-30: Chu discloses the tissue support portion 95 is formed of a mesh [0191] and the first extension portion may be formed of a suture [0204].

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu in view of Claren, as applied to claim 16 above, and further in view of Mellier (US 2005/0065395 A1).
Claims 21-23: Chu, as modified by Claren, fails to disclose the diameter of the needle. However, Mellier discloses a pelvic implant delivery needle with a diameter along a majority of its length as small as 0.5 mm (~0.02 inches) [0016]. It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the needles used in the assembly of Chu, as modified by Claren, with diameters along a majority of their lengths as small as 0.02 inches, as taught by Mellier, since Mellier discloses pelvic implant needles of this size are known and used to deliver pelvic implants and needles with diameters on the smaller end of the range of Mellier would minimize the degree of tissue damage during insertion of the implant.
Response to Arguments
Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive. Applicant submits the cited art does not alone, or in proper combination, disclose the apparatus of claim 16 as amended. The examiner respectfully disagrees. As noted above, Chu and Claren in combination obviate the apparatus of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791